 

Exhibit 10.3

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) dated as of August 28, 2014,
by and among APIO, INC., a Delaware corporation (“Apio”), CAL EX TRADING
COMPANY, a Delaware corporation (“Cal Ex”), GREENLINE LOGISTICS, INC., an Ohio
corporation (“GLI” and together with Apio and Cal Ex, each, a “Borrower” and
collectively, “Borrowers”), the other Credit Parties party hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent (in such
capacity, “Agent”) for the lenders (“Lenders”) from time to time party to the
Credit Agreement referred to below, and Lenders.

 

RECITALS

 

A.     Borrowers, the other Credit Parties signatory thereto, Agent and Lenders
are parties to the Credit Agreement dated as of April 23, 2012, as amended by
the First Amendment to Credit Agreement dated as of May 17, 2013, and the Second
Amendment to Credit Agreement date as of July 17, 2014 (collectively, the
“Credit Agreement”), pursuant to which Lenders agreed to provide certain
financial accommodations to or for the benefit of Borrowers and the other Credit
Parties upon the terms and conditions contained therein. Unless otherwise
defined herein, capitalized terms and matters of construction defined and
established in Article 11 of the Credit Agreement shall be applied herein as
defined and established therein.

 

B.     Borrowers, Agent and Lenders would like to amend certain provisions of
the Credit Agreement in accordance with the terms of the Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrowers and
the other Credit Parties of their respective promises and obligations under the
Credit Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrowers, the other Credit Parties party hereto, Agent and Lenders hereby agree
as follows:

 

1.     Ratification and Incorporation of Credit Agreement and Other Loan
Documents. Except as expressly modified by this Amendment, (a) each Borrower and
each other Credit Party party hereto hereby acknowledges, confirms and ratifies
all of the terms and conditions set forth in, and all of its obligations under,
the Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein. Each
Borrower and each other Credit Party party hereto (y) represents that it has no
offset, defense, counterclaim, dispute or disagreement of any kind or nature
whatsoever with respect to the amount of the Obligations, and (z) reaffirms the
granting of all Liens previously granted pursuant to the Loan Documents to
secure all Obligations.

 

SECOND AMENDMENT

 

 


--------------------------------------------------------------------------------

 

 

2.     Amendment of Credit Agreement.

 

2.1     The definitions of “Equipment Loan Note B” and “Equipment Loan
Collateral Schedule B” set forth in Section 11.1 of the Credit Agreement are
hereby deleted in their entirety and the following is substituted therefor:

 

“Equipment Loan Note B” means the promissory note in the original principal
amount of $7,070,487.23 dated August 28, 2014, made payable by Apio to the order
of GE Capital (or any of its Affiliates).

 

“Equipment Loan Collateral Schedule B” means that certain Collateral Schedule
No. 9769281-001, dated as of August 28, 2014, by and between GE Capital (or any
of its Affiliates) and Apio.

 

2.2     Section 7.1(e) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:

 

(e)     Cross Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of the Real Estate Loan or any
Indebtedness (other than the Obligations) or Contingent Obligation (other than
the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $1,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure; or (ii) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to the Real Estate Loan or any such Indebtedness or
Contingent Obligation (other than Contingent Obligations owing by one Credit
Party with respect to the obligations of another Credit Party permitted
hereunder or earnouts permitted hereunder), if the effect of such failure, event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;

 

3.     Conditions to Effectiveness. The effectiveness of this Amendment is
subject to receipt by Agent of copies of this Amendment duly executed by each
Borrower and Lenders and acknowledged by Parent.

 

4.     Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof. Except as otherwise expressly modified herein, the
Loan Documents shall remain in full force and effect.

 

THIRD AMENDMENT

 

 
2

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties. Each Borrower and each other Credit Party
party hereto hereby represents and warrants to Agent and Lenders that (i) the
execution, delivery, and performance by each Borrower of this Amendment and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate or other organizational action on behalf of each
Borrower; and (ii) this Amendment has been duly and validly executed by each
Borrower and constitutes the legal, valid, and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

6.     [Intentionally omitted]

 

7.     Miscellaneous.

 

7.1     Counterparts. This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic transmission in either Tagged
Image Format File (TIFF) or Portable Document Format (PDF) shall be effective as
delivery of a manually executed counterpart thereof.

 

7.2     Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

 

7.3     Recitals. The recitals set forth at the beginning of this Amendment are
true and correct, and such recitals are incorporated into and are a part of this
Amendment.

 

7.4     Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.

 

7.5     Effect of Amendment. From and after the Third Amendment Effective Date,
the terms “Agreement,” “this Agreement,” “herein,” “hereinafter,” “hereto,”
“hereof” and words of similar import, as used in the Credit Agreement, shall
refer to the Credit Agreement as amended hereby, and the term “Credit
Agreement,” as used in any Loan Document, shall mean the Credit Agreement as
amended hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

 

7.6     No Waiver. Except as expressly provided in Section 2 above, the
execution, delivery, and effectiveness of this Amendment shall not (a)
constitute a waiver of any provision in the Credit Agreement or in any of the
other Loan Documents, or (b) alter, modify, amend, or in any way affect any of
the terms, conditions, obligations, covenants, or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

THIRD AMENDMENT

 

 
3

--------------------------------------------------------------------------------

 

 

7.7     Conflict of Terms. In the event of any inconsistency between the
provisions of this Amendment and any provision of the Credit Agreement, the
terms and provisions of this Amendment shall govern and control.

 

[signature pages follow]

 THIRD AMENDMENT

 

 
4

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, this Third Amendment to Credit Agreement has been duly
executed as of the date first written above.

 

 

“Borrowers”

 

APIO, INC.

 

 

By:                                                                

                  Gregory S. Skinner

                  Vice President

 

 

CAL EX TRADING COMPANY

 

 

By:                                                                

                  Gregory S. Skinner

                  Vice President

 

 

GREENLINE LOGISTICS, INC.

 

 

By:                                                                

                  Gregory S. Skinner

                  Secretary





 

THIRD AMENDMENT 

 

 


--------------------------------------------------------------------------------

 

 

 

“Agent”

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

By:                                                                

                  Eric J. Watson

                  Duly Authorized Signatory





 

THIRD AMENDMENT

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Lender”

 

GE CAPITAL BANK, formerly known as

GE Capital Financial Inc.

 

 

By:                                                                

                  Woodrow Broaders, Jr.

                  Duly Authorized Signatory





 

THIRD AMENDMENT

 

 
3

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT OF PARENT

 

The undersigned hereby acknowledges receipt of a copy of the foregoing Third
Amendment to Credit Agreement between Apio, Cal Ex Trading Company, Greenline
Logistics, Inc., Agent and the Lenders signatory and consents to all of the
provisions thereof.

 

 

“Parent”

 

LANDEC CORPORATION

 

 

By:                                                                

                  Gregory S. Skinner

                  Chief Financial Officer





 

 